Case 7:20-cv-03369-VB Document 4 Filed 05/08/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

JUSTIN LAUREL,

Movant, 20-CV-3369 (VB)
-against- 15-CR-402 (VB)

UNITED STATES OF AMERICA, ORDER

 

Respondent.

 

VINCENT L. BRICCETTI, United States District Judge:

On April 29, 2020, the Court received Justin Laurel’s motion under 18 U.S.C.

§ 3582(c)(1)(A). The Clerk of Court docketed it in Laurel’s criminal action as a motion
under 28 U.S.C. § 2255. (Doc. #67 in 15-CR-402). The motion was also opened as a
new civil action and assigned a new civil docket number. (Doc. #2 in 20-CV-3369).

The Clerk of Court is directed to: (1) change the docket description of Doc. #67
in the criminal action, 15-CR-402, from “motion to vacate under 28 U.S.C. § 2255” to
“motion under 18 U.S.C. § 3582(c)(1)(A)”; and (2) administratively close the civil action,
20-CV-3369. All future documents are to be filed in the criminal action, 15-CR-402.

Chambers will mail a copy of this order to Justin Laurel at his address on the

docket.

SO ORDERED.

Dated: May 8, 2020 lf
White Plains, New York '

VINCENT L. BRICCETTI
United States District Judge

 
